Noutow, C. J.
In June, 1881, plaintiff presented to the probate court of the city of St. Louis a demand for allowance against the estate of Rudolph Bircher, of which estate defendant, Yogel, was executor. The demand was founded on a note executed by said Bircher for twenty thousand dollars, dated January 8,1878, payable five years after date, with ten per cent, interest after maturity. The payment of the note was secured by deed of trust on property said to be worth fifty thousand dollars. The probate court allowed the demand for twenty thousand dollars, and assigned the same to the sixth class of demands, and ordered that said allowance should take effect from January 8, 1883, *648and from that date bear interest at ten j^er cent. Prom this judgment an appeal was taken to the circuit court, when the same judgment was rendered as was rendered by the probate court. An appeal from this judgment was. prosecuted to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, and from this judgment of affirmance defendant has prosecuted his appeal to this court.
The opinion of the court of appeals is reported in 12 Mo. App. 323, in which sections 205 and 206, Revised Statutes, are construed as meaning that, when a note not due and bearing no interest till after maturity is presented for allowance as a demand against an estate, and the parties do not agree to a rebate, the probate court can allow and classify the demand, with interest after maturity, but with an order that no execution be issued till after the maturity of the note. We are satisfied with the correctness of the construction put upon the above sections of the statute and the reasoning leading to it, and hereby affirm the judgment,
in which all concur, except Ray, J., absent.